Woods, J.
On the trial of this cause it became necessary for the plaintiffs to show that the land for which David Moulton was taxed from the year 1809 till 1814, was his own. To do this, it was proved that he took possession of it in 1807, and remained in the exclusive occupancy of it, or a part of it, until his death. The plaintiffs further sought to prove that the land has, since that time, been held by persons who have claimed the title of Moulton. There was also evidence that he took a deed of the land from Avery in 1810‘.
The evidence of the possession and the deed is such as would, if unanswered, have entitled him to a verdict in a writ of entry, and may, therefore, safely be held to be evidence to the point sought to be established, as showing a prima, facie title in Moulton. But this is not an action" for trying the title to land. The parties are not supposed to be in the possession of the information, or of the documents necessary to enable them to enter into the contestation of such a point, and for that reason ought not to be restricted to the kind of evidence by which the title to real estate is ordinarily tried by parties claiming it. The *341fact that the land has, up to the present moment, been held by parties claiming it under David Moulton, is not conclusive evidence that he was the owner of it in 1810, and the stability of the title of the present occupants may be due to other causes than to the soundness of the title of David Moulton prior to the year 1814, or prior to 1810. The possession which he had, and the deed which he took from Avery, might have ripened into a perfect title in the time that has since elapsed, though at that time there might have been a better title in other parties, and no title but a mere naked seizin on the part of Moulton.
Yet the actual seizin of David Moulton and the undisturbed transmission of that seizin by an administrator’s sale, after his decease, and the continued peaceable occupancy of the land under a claim of the Moulton title since, do certainly afford reasonable ground for supposing that there was something more than a naked possession in him, and that he had acquired, through channels that the present parties, who are mere strangers, have not discovered, the title that has actually been claimed and transmitted under him since. Such evidence is well calculated to repel the force of that which went to show that his original entry in 1807 was possibly under another party as tenant at will; or, if the acceptance of the deed in 1810 from Avery should seem to amount to a concession that the prior occupancy was under another title, it tends to confirm that title.
The evidence that was admitted to prove the transmission of Moulton’s title, consisted of certified copies of proceedings in the court of probate. To this evidence there appears to be no objection. The records, properly certified, were competent evidence in favor of a party deriving a title directly through them. They were also competent to prove, in the cause of a stranger to the proceedings which they commemorate, the collateral facts which they contain. 1 Greenl. Ev., secs. 491-498, 527, a. *342The material fact to be shown was, not that a good and indefeasible conveyance was made, but that the title of David Moulton has been claimed since his decease by parties in possession, and that these parties have not claimed by another and. adverse title.
Evidence that the town of Campton had distinctly admitted its liability to support, as paupers, persons deriving their settlement from David Moulton, might, according to the decisions, be evidence of such liability. Hopkinton v. Springfield, 12 N. H. Rep. 828. But the transaction between a person who was a selectman of that town, and one who was a selectman of Ellsworth, was not properly admitted to qualify or account for the subsequent forbearance of Campton to claim an indemnity of Ellsworth for expenses subsequently incurred in rendering such support. There was no proof that the acts of these individuals were official, or that they had any authority to determine, by inspection of the records, or other investigation, the value of Moulton’s estate, or any other fact affecting the liability of the town. The tendency of the evidence was to show that those two persons formed an opinion that Campton was liable. Evidence that any other parties met and formed such an opinion, or an opposite one, would be equally to the purpose.
By reason of the admission of this evidence the verdict must be set aside and a

New trial granted.